DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Original claims 11-15 as well as new claims 21-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 5/2/2022.
The traversal is on the grounds that additional claims are added to Group I (claims 1-10) and Group II (claims 11-20), the additional claims being drawn to the subject matter of the other respective group such that the groups are no longer substantially distinct.
This is persuasive.  The restriction requirement between Groups I and II, as set forth in the Office action mailed on 3/2/2022, has been reconsidered and is hereby withdrawn.  Claims 11-15 and 21 are no longer withdrawn from consideration.  It is noted that claims 22-23, drawn to a non-elected species of wear monitoring, remain withdrawn.
It is noted that claim 8 recites that the first component comprises an agricultural knife with an outlet.  Applicant elected Species I: monitoring a diameter of a trench-forming disk for wear monitoring in the Election Requirement in the reply filed 5/2/2022.  Given that a dimension of the first component is monitored for wear, the recitation in claim 8 that the first component is an agricultural knife excludes the elected species of wear monitoring based on a diameter of a trench-forming disk.  Claim 8 will therefore be treated as withdrawn, since it is drawn to a non-elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-11, 13, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner (U.S. 2019/0124824) in view of Morawitz (U.S. 2019/0139335).
Regarding claim 1, Hubner discloses (Fig. 2, 6, 14) an agricultural implement wear monitoring system, comprising: a first component (furrow opener 134) configured to couple to an agricultural implement; a sensor (sensor 262) configured to detect and emit a signal indicative of a first geometric dimension of the first component ([0061]-[0062]); and a controller (controller 178) coupled to the sensor, wherein the controller is configured to monitor the first geometric dimension ([0064]).
Hubner does not disclose that the controller is configured to determine a remaining service life of the first component in response to a detected change in the first geometric dimension.
However, Morawitz discloses that a detected development of wear of a ground component allows for an estimate of a remaining service life of the ground component ([0006], lines 10-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the controller of Hubner to determine a remaining service life of the first component of Hubner in response to a development of wear of the first component, which, as taught by Hubner, is measured as a change in the first geometric dimension.  The motivation to do so is that such a determination would inform a user when the component will need to be repaired or replaced.
Regarding claim 2, Hubner further discloses (Fig. 4, 6, 14) that the first component comprises a disc (furrow opener 134) configured to form a trench in a soil surface of a field.
Regarding claim 3, Hubner further discloses (Fig. 14) that the first geometric dimension comprises a diameter of the disc ([0062], lines 12-16; the disc radius and diameter being practical equivalents for the purposes of wear detection in that they are indicative of the same thing and are both known when one is known).
Claim 4 is rejected in line with claim 1, under which the species of “a first geometric dimension of the first component” is rejected under Hubner, as being drawn to the alternative species of “a second geometric dimension of the first component relative to a second component.”  In other words, the second component is not required by the species under which claim 1 is rejected, and is thus not required in further rejecting claim 4.  It is noted, however, that Hubner further discloses (Fig. 4) a second component comprising a gauge wheel.
Claim 6 is rejected in line with claim 1, under which the species of “a first geometric dimension of the first component” is rejected under Hubner, as being drawn to the alternative species of “a second geometric dimension of the first component relative to a second component.”  In other words, the second component is not required by the species under which claim 1 is rejected, and is thus not required in further rejecting claim 4.  It is noted, however, that Hubner further discloses (Fig. 4) a second component comprising an agricultural scraper.
Regarding claim 10, Hubner further discloses (Fig. 14) that the sensor comprises a laser (infrared), a camera (optical), a hall effect sensor, radar (RF, or radio frequency), and/or LIDAR ([0061]).
Regarding claim 11, Hubner discloses (Fig. 2, 6, 14) an agricultural implement wear monitoring system, comprising: a sensor (sensor 262) configured to detect and emit a signal indicative of a first geometric dimension of a first component (furrow opener 134; [0061]-[0062]); and a controller (controller 178) coupled to the sensor, wherein the controller is configured to monitor the first geometric dimension ([0064]).
Hubner does not disclose that the controller is configured to determine a remaining service life of the first component in response to a detected change in the first geometric dimension.
However, Morawitz discloses that a detected development of wear of a ground component allows for an estimate of a remaining service life of the ground component ([0006], lines 10-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the controller of Hubner to determine a remaining service life of the first component of Hubner in response to a development of wear of the first component, which, as taught by Hubner, is measured as a change in the first geometric dimension.  The motivation to do so is that such a determination would inform a user when the component will need to be repaired or replaced.
Regarding claim 13, Morawitz further discloses that weather affects wear and weather data is important in ascertaining the operating state of a ground engaging element ([0035], lines 9-13).
Thus, it would have been further obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, in the combination above, to configure the controller of Hubner in view of Morawitz to access weather data and include weather data in determining the remaining service life of the first component.
Regarding claim 21, Hubner further discloses (Fig. 4, 6, 14) the first component comprises a disc (furrow opener 134) configured to form a trench in a soil surface of a field, and the first geometric dimension comprises a diameter of the disc ([0062], lines 12-16; the disc radius and diameter being practical equivalents for the purposes of wear detection in that they are indicative of the same thing and are both known when one is known).
Regarding claim 25, Morawitz further discloses that weather affects wear and weather data is important in ascertaining the operating state of a ground engaging element ([0035], lines 9-13).
Thus, it would have been further obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, in the combination above, to configure the controller of Hubner in view of Morawitz to access weather data and include weather data in determining the remaining service life of the first component.

Claims 12, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Morawitz as applied to claims 1 and 11 above, and further in view of López (WO 2020/193826).
Regarding claim 12, Hubner in view of Morawitz discloses the elements of claim 11 as described above, but does not disclose that the controller accesses geographic soil conditions and includes geographic soil conditions in determining the remaining service life of the first component.
However, López discloses that interpretation of (implying access to) soil hardness and plasticity data allows to determine wear and service life of a ground disc (see highlighted section of López attached).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the controller of Hubner to access geographic soil conditions and include geographic soil conditions in determining the remaining service life of the first component, since López teaches that such soil conditions affect remaining service life.
Regarding claim 14, Hubner in view of Morawitz discloses the elements of claim 11 as described above, but does not disclose that the remaining service life of the first component is calculated in operation time of the first component.
However, López demonstrates that operation time (hours of operation, see highlighted section of López attached) is an appropriate measure of remaining service life.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to calculate the remaining service life of the first component in operation time of the first component.  This would provide a useful and representative output parameter corresponding to the remaining service life.
Regarding claim 24, Hubner in view of Morawitz discloses the elements of claim 1 as described above, but does not disclose that the controller accesses geographic soil conditions and includes geographic soil conditions in determining the remaining service life of the first component.
However, López discloses that interpretation of (implying access to) soil hardness and plasticity data allows to determine wear and service life of a ground disc (see highlighted section of López attached).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the controller of Hubner to access geographic soil conditions and include geographic soil conditions in determining the remaining service life of the first component, since López teaches that such soil conditions affect remaining service life.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Morawitz as applied to claim 11 above, and further in view of Li (CN 106717164).
Hubner in view of Morawitz discloses the elements of claim 11 as described above, but does not disclose that the remaining service life of the first component is calculated in acres of use.
However, Li demonstrates that acres of use (Li uses “mu”, which is a Chinese land measurement roughly equivalent to 0.165 acres, this being practically equivalent to acres for the purposes of defining service life in that they are indicative of the same thing and are both known when one is known) is an appropriate measure of remaining service life for a rotary ground-working blade (see highlighted section of Li attached).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to calculate the remaining service life of the first component in acres of use.  This would provide a useful and representative output parameter corresponding to the remaining service life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thöle (U.S. 2020/0364995) weather determines soil conditions as well as blade wear ([0014]).
North (WO 2018/189480) estimating remaining life of a ground tool based on wear.
	Pasquier (U.S. 2020/0146199) damage calculation allows remaining life estimation and predictive maintenance ([0021]).
	Gresch (EP 3 469 868) a row unit having a threshold number of acres which can be determined based on soil type, which affects how much wear the row unit experiences ([0081]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671